Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Status of the Claims
In the amendment dated 03/04/2022, the following has occurred: Claims 1 – 3 have been amended; Claims 4 – 7 have been added.
Claims 1 – 7 are pending.

Response to Arguments
Applicant’s arguments in Remarks filed 03/04/2022, with respect to objections to the specification have been fully considered and are persuasive.  These objections have been withdrawn.
Applicant’s arguments in Remarks filed 03/04/2022, with respect to objections to Claim 3 have been fully considered and are persuasive.  These objections have been withdrawn.
Applicant’s arguments in Remarks filed 03/04/2022, with respect to 35 USC 112, second paragraph, rejections have been fully considered and are persuasive have been fully considered and are persuasive.  These rejections have been withdrawn.
Applicant’s arguments in Remarks filed 03/04/2022, with respect to 35 USC 103 rejection regarding amended independent Claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection to Claim 1 has been withdrawn as well as 35 USC 103 rejections to subsequent Claims that depend upon Claim 1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Allowance of Claims 1-7 is indicated because prior art record does not show or fairly suggest carrying out a modified layer forming step as a subsequent second step to be performed following a first shield tunnel forming step of a glass substrate wafer as recited in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 2008/0070378 A1 “Dual Laser Separation of Bonded Wafers”
- US 2009/0149002 A1 “Method of Forming a Modified Layer in a Substrate”
- US 2015/0259235 A1 “Plate-Shaped Object Processing Method”
- US 2016/02


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON G WRIGHT/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761